DETAILED ACTION
This action is in response to applicant’s amendment received on 05/18/2022. Amended claims 1-12 and 17-20 are acknowledged. Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman (US 3,613,778) in view of Xiao et al. (US 2014/0017456, herein “Xiao”) and Chen (US 2006/0151153).
Regarding claim 1, Feldman discloses: 
a thermal device (figs. 1-2) comprising:
a sealed housing (1) comprising a plurality of interior surfaces (clearly seen in fig. 1) that define an interior space (where wick -6- is) (fig. 1) maintained in a vacuum [col. 1, line 50];
a single sheet-like porous element (6) [col. 1, lines 42-43, and col. 2, lines 8-12] that contacts a respective one of the plurality of interior surfaces of the sealed housing (1) (clearly seen in fig. 1) and provides a void space (the void spaces in between honeycombs, fig. 1; or, the void spaces -14- of fig. 2);
a hydrophobic portion (13) (fig. 2) of the single sheet-like porous element (6) (it is noted, first, Feldman teaches that a wick -6a- comprising two layers -12 and 13- is an obvious variation of a capillary wick -6- comprising a single layer, col. 2, lines 6-9; and, second, the Collins definition of Hydrophobic is: “tending not to dissolve in, mix with, or be wetted by water” and “not capable of uniting with or absorbing water”, therefore, the sheet-like porous layer -13- of Feldman is considered hydrophobic since the vapor condensed on layer -13- is directed back to layer -12- to repeat the cycle, being the heat generating component -9- arranged on plate -2-, fig. 1, col. 1, line 55 – col. 2, line 3),
wherein the hydrophobic portion (13) extends from a first side of the single sheet-like porous element (6a) to a first depth across a thickness of the single sheet-like porous element (6a) (where 13 abuts 12, clearly seen in fig. 2);
a hydrophilic portion (12) of the single sheet-like porous element (6) (it is noted, again, Feldman teaches that a wick -6a- comprising two layers -12 and 13- is an obvious variation of a capillary wick -6- comprising a single layer, col. 2, lines 6-9; and, second, the Collins definition of Hydrophilic is: “capable of uniting with or taking up water”, therefore, the sheet-like layer –12- of Feldman is considered hydrophilic since the liquid evaporated on layer -12- is directed back to layer -13- to repeat the cycle, being the heat generating component -9- arranged on plate -2-, fig. 1, col. 1, line 55 – col. 2, line 3),
wherein the hydrophilic portion (12) extends from a second side of the single sheet-like porous element (6a) to the hydrophobic portion (13) of the single sheet-like porous element (6a) (fig. 2); and 
a fluid within at least a portion of the void space (14) of the single sheet-like porous element (6a) [col. 1, lines 50-51].
	Feldman does not disclose:
the single sheet-like porous element comprising a hydrophobic coating and a hydrophilic coating;
the hydrophobic and hydrophilic portions being provided by hydrophobic and hydrophilic coatings, respectively.
However, it is old and known in the art that wicks made of sheet-like porous elements in heat pipes or vapor chambers can be made hydrophobic or hydrophilic through coatings, treatment or by the choice of material, and it is also known that hydrophobic coatings are used to increase fluid repellency of mesh surfaces to enhance condensation, and that hydrophilic coatings are used to help boost capillary pumping and evaporation performance of mesh surfaces achieving, in both scenarios, a more effective operation under high heat flux conditions. 
Xiao, also directed to condensation heat transfer in heat exchangers and heat pipes [par. 0026, lines 1-2] teaches that heat transfer coefficient of condensation is of great significance to the efficiency of such systems [par. 0026, lines 2-4] and that the aforementioned coefficient can be optimized by selecting a coating to impart desired properties on the surface, such as, for example, mechanical robustness or increased hydrophobicity, or both [par. 0030].
Chen, also directed to thermal devices for controlling heat transfer on electronic equipment [par. 0002 and 0003] including a heat pipe comprising a housing and wick, teaches a hydrophilic coating being formed on the wick so that the capillarity of the wick is enhanced [abstract].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Feldman the teachings of Xiao and Chen to have the hydrophobic portion of the single sheet-like porous element comprising and hydrophobic coating and the hydrophilic portion of the single sheet-like porous element comprising a hydrophilic coating, in order to optimize performance under high heat flux conditions. Furthermore, the election of a known material based on its suitability for its intended use involves only routine skill in the art. MPEP 2144.07.
Regarding claim 2, the combination of Feldman, Xiao and Chen discloses: 
a first portion of the fluid being contained in a vapor phase within the hydrophobic portion (13) of the single sheet-like porous element (6a), and 
a second portion of the fluid being contained in a liquid phase within the hydrophilic portion (12) of the single sheet-like porous element (6a),
(as it applies to the known operation cycle of conventional heat pipes comprising capillary wicks of claim 1, above).
Regarding claim 3, Feldman discloses: 
the sealed housing (1) comprising a thermally conductive material [col. 2, lines 34-39].
Regarding claim 4, the recitation “the sealed housing being incorporated into a wearable object,” is considered to be a recitation with respect to the manner in which a claimed apparatus is intended to be used. It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations of the claimed, as is the case here. Refer to MPEP 2114 (II). In the instant case, the object taught by the combination of Feldman, Xiao and Chen can be used in (or incorporated into) a wearable object.
Regarding claim 6, the Examiner takes Official Notice that the single sheet-like porous element comprising synthetic fibers to be used as wick elements in the heat pipe art and the selection of any of these known materials, would be within the level of ordinary skill in the art.  Furthermore, the election of a known material based on its suitability for its intended use involves only routine skill in the art. MPEP 2144.07.
Regarding claim 9, the Examiner takes Official Notice that the single sheet-like porous element comprising a dried particle-solvent mixture in the heat pipe art and the selection of any of these known materials, would be within the level of ordinary skill in the art.  Furthermore, the election of a known material based on its suitability for its intended use involves only routine skill in the art. MPEP 2144.07.
Regarding claim 10, Feldman discloses: 
a liquid-phase volume of the fluid being less than a total void space of the interior space of the housing (1) (in order to achieve the known operation cycle of conventional heat pipes comprising capillary wicks of claim 1, above).
Regarding claim 11, Feldman discloses: 
the sheet-like porous element (6a) comprising a length, a width, and the thickness (fig. 2), wherein each of the length and the width are greater than the thickness (clearly seen in fig. 2).
Regarding claim 12, Feldman discloses: 
an object (electronic component, col. 1, lines 19-20) comprising:
a thermal device (figs. 1-2) comprising a sealed housing (1) that defines an interior space (where wick -6- is) (fig. 1);
a single porous element (6) [col. 1, lines 42-43, and col. 2, lines 8-12] that contacts a respective one of a plurality of interior surfaces of the sealed housing (1) (clearly seen in fig. 1), 
the single porous element (6) comprising a hydrophobic portion (13) and a hydrophilic portion (12),
(it is noted, first, Feldman teaches that a wick -6a- comprising two layers -12 and 13- is an obvious variation of a capillary wick -6- comprising a single layer, col. 2, lines 6-9; second, the Collins definition of Hydrophobic is: “tending not to dissolve in, mix with, or be wetted by water” and “not capable of uniting with or absorbing water”, therefore, the sheet-like porous layer -13- of Feldman is considered hydrophobic since the vapor condensed on layer -13- is directed back to layer -12- to repeat the cycle, being the heat generating component -9- arranged on plate -2-, fig. 1, col. 1, line 55 – col. 2, line 3; and, third, the Collins definition of Hydrophilic is: “capable of uniting with or taking up water”, therefore, the sheet-like layer –12- of Feldman is considered hydrophilic since the liquid evaporated on layer -12- is directed back to layer -13- to repeat the cycle, being the heat generating component -9- arranged on plate -2-, fig. 1, col. 1, line 55 – col. 2, line 3);
wherein the hydrophobic portion (13) extends a distance (where portion -13- abuts portion -12-) from a first side of the porous element (6a) towards a second side of the porous element (6a) (clearly seen in fig. 2), and
the hydrophilic portion (12) extends from the second side to the hydrophobic portion (13) (clearly seen in fig. 2); and
a fluid within at least a portion of the interior space [col. 1, lines 50-51].
Feldman does not disclose:
the single porous element comprising a hydrophobic coating that provides the hydrophobic portion, and a hydrophilic coating that provides the hydrophilic portion.
However, it is old and known in the art that wicks made of porous elements in heat pipes or vapor chambers can be made hydrophobic or hydrophilic through coatings, treatment or by the choice of material, and it is also known that hydrophobic coatings are used to increase fluid repellency of mesh surfaces to enhance condensation, and that hydrophilic coatings are used to help boost capillary pumping and evaporation performance of mesh surfaces achieving, in both scenarios, a more effective operation under high heat flux conditions. 
Xiao, also directed to condensation heat transfer in heat exchangers and heat pipes [par. 0026, lines 1-2] teaches that heat transfer coefficient of condensation is of great significance to the efficiency of such systems [par. 0026, lines 2-4] and that the aforementioned coefficient can be optimized by selecting a coating to impart desired properties on the surface, such as, for example, mechanical robustness or increased hydrophobicity, or both [par. 0030].
Chen, also directed to thermal devices for controlling heat transfer on electronic equipment [par. 0002 and 0003] including a heat pipe comprising a housing and wick, teaches a hydrophilic coating being formed on the wick so that the capillarity of the wick is enhanced [abstract].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Feldman the teachings of Xiao and Chen to have the single porous element comprising a hydrophobic coating that provides the hydrophobic portion, and a hydrophilic coating that provides the hydrophilic portion, in order to optimize performance under high heat flux conditions. Furthermore, the election of a known material based on its suitability for its intended use involves only routine skill in the art. MPEP 2144.07.
Regarding claim 13, the recitation “the sealed housing being incorporated into a wearable object,” is considered to be a recitation with respect to the manner in which a claimed apparatus is intended to be used. It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations of the claimed, as is the case here. Refer to MPEP 2114 (II). In the instant case, the object taught by the combination of Feldman, Xiao and Chen can be used in (or incorporated into) a wearable object.
Regarding claim 15, Feldman discloses: 
the object being a heat-producing electrical device [col. 1, lines 19-20]. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Feldman, Xiao and Chen, as applies to claim 1, above, and further in view of Qiu et al. (US 2014/0247557, herein “Qiu”).
Regarding claim 5, the combination of Feldman, Xiao and Chen does not disclose:
the hydrophobic coating made of polytetrafluoroethylene (PTFE).
However, as explained above, it is old and known in the art that wicks or sheet-like porous elements in heat pipes or vapor chambers can be made hydrophobic through coatings, treatment or by the choice of material. Qiu, for instance, also directed to a thermal device (17) (fig. 1) for controlling heat transfer in an electronic device [par. 0002], teaches hydrophobic structures made of polytetrafluoroethylene (PTFE) [par. 0018], for the purpose of obtaining a desired heat transfer.
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in the combination of Feldman, Xiao and Chen the teachings of Qiu to have the hydrophobic portion of the sheet-like porous element comprising a coating of polytetrafluoroethylene (PTFE), in order to optimize a desired heat transfer. Furthermore, the election of a known material based on its suitability for its intended use involves only routine skill in the art. MPEP 2144.07.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Feldman, Xiao and Chen, as applies to claim 1, above, and further in view of Uesegi et al. (US 2012/0080171, herein “Uesugi”).
Regarding claim 7, the combination of Feldman, Xiao and Chen does not disclose: 
at least one portion of the sheet-like porous element comprising a self-assembled monolayer (SAM) coating. 
However, it is old and known in the art of heat pipes and vapor chambers the use of self-assembled monolayers (SAM) for the purpose of increasing the performance of the heat pipes by making the surfaces hydrophilic, hydrophobic, biocompatible, or the like, as taught by Uesugi [par. 0040].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in the combination of Feldman, Xiao and Chen the teachings of Uesugi to have at least one portion of the sheet-like porous element comprising a self-assembled monolayer (SAM) coating in order to optimize the performance of the heat pipe. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Feldman, Xiao and Chen, as applies to claim 1, above, and further in view of Kare al. (US 2014/0174086, herein “Kare”).
Regarding claim 8, as explained above, it is old and known in the art that wicks or sheet-like porous elements in heat pipes or vapor chambers can be made hydrophobic or hydrophilic through coatings, treatment or by the choice of material, and it is also known that hydro
Kare, for instance, teaches that heat pipes and capillary structures may be constructed in a wide variety of forms and of a wide variety of materials, depending upon the application and operating conditions, the working fluid, desired pore/feature size, etc. Kare also teaches that capillary structures may comprise powdered metal, sintered metal, metal foam, metal fiber or particles, fiberglass, grooves/slots, a screen or mesh, a nano-structure, a grain structure, zeolites (or other compound or molecular form providing a small-scale porous structure), etc. and also teaches that the capillary structures may be fabricated using lithographic, nano-imprint/printing, 3-D printing, MEMS, NEMS, micro-crystal formation, or other micro- or nano-fabrication techniques that allow for the creation of submicron- and nano-sized pores or features for a capillary structure that is capable of developing a higher surface tension/capillary forces improving wettability. [par. 0087].
Furthermore, it would have been obvious to one of ordinary skill in the art to apply a known technique to a known device ready for improvement to yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (2007). In this instance, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to use a nano-fabrication technique for the sheet-like porous element, as taught by Kare, to allow for the creation of nano-structures in the capillary structure to obtain the predictable result of developing a higher surface tension/capillary forces, improving wettability of the structure.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Feldman, Xiao and Chen, as applies to claim 12, above, and further in view of Parro (US 4,333,517).
Regarding claim 14, as applied to claim 12, the combination of Feldman, Xiao and Chen discloses the invention as claimed, except for the fact that Feldman’s object is a heat-producing electrical device [Feldman, col. 1, lines 19-20], and not a house or a building.
Buildings comprising thermal devices integrated into substrates for the purpose of optimizing heat transfer, are known in the art.
Parro, for instance, discloses an object being a building [col. 4, lines 8-9] comprising a substrate (10) and a thermal device (20 plus 22) integrated into the substrate (10) [col. 4, lines 7-19], the thermal device (20 plus 22) including a sealed housing [col. 4, lines 22-24] that defines an interior space, in order to improved heat exchange within a room (12) of the building.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to simply substitute one known element for another to obtain predictable results.  See MPEP-2143 (I) (B). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to simply incorporate the thermal device of the combination of Feldman, Xiao and Chen into the substrate of Parro, by simply substitute one thermal device for the other to obtain the predictable result of optimizing heat transfer.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Feldman, Xiao and Chen, as applies to claim 12, above, and further in view of Cosley et al. (US 7,505,269, herein “Cosley”).
Regarding claim 16, as applied to claim 12, the combination of Feldman, Xiao and Chen discloses the invention as claimed, except for the fact that Feldman’s object is a heat-producing electrical device [col. 1, lines 19-20], and not a thermal storage unit.
Thermal storage units comprising thermal devices integrated into substrates for the purpose of optimizing heat transfer, are known in the art.
Cosley, for instance, discloses an object being a thermal storage unit (10) comprising a substrate (18) and a thermal device (heat pipe -38-) integrated into the substrate (18) (fig. 2), the thermal device (38) including a sealed (inherent to the heat pipe) housing that defines an interior space maintained in a vacuum (inherent to the heat pipe), in order to optimize heat transfer from phase change material (44) to condenser (50).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to simply substitute one known element for another to obtain predictable results.  See MPEP-2143 (I) (B). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to simply incorporate the thermal device of the combination of Feldman, Xiao and Chen into the substrate of Cosley, by simply substitute one thermal device for the other to obtain the predictable result of optimizing heat transfer.





Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman and Chen.
Regarding claim 17, Feldman discloses: 
a system (figs. 1-2) comprising:
a sealed housing (1) (fig. 1); 
a single porous element (6) [col. 1, lines 42-43, and col. 2, lines 8-12] that contacts a respective one of the plurality of interior surfaces that define an interior space of the sealed housing (1) (clearly seen in fig. 1),
a hydrophobic portion (13) (fig. 2) that extends a distance (where portion -13- abuts portion -12-) from a first side of the porous element (6a) towards a second side of the single porous element (6a) (it is noted, first, Feldman teaches that a wick -6a- comprising two layers -12 and 13- is an obvious variation of a capillary wick -6- comprising a single layer, col. 2, lines 6-9; and, second, the Collins definition of Hydrophobic is: “tending not to dissolve in, mix with, or be wetted by water” and “not capable of uniting with or absorbing water”, therefore, the sheet-like porous layer -13- of Feldman is considered hydrophobic since the vapor condensed on layer -13- is directed back to layer -12- to repeat the cycle, being the heat generating component -9- arranged on plate -2-, fig. 1, col. 1, line 55 – col. 2, line 3),
a hydrophilic portion (12) (fig. 2) that extends from the second side of the single porous element (6a) to the hydrophobic portion (13) (clearly seen in fig. 2) (it is noted, again, Feldman teaches that a wick -6a- comprising two layers -12 and 13- is an obvious variation of a capillary wick -6- comprising a single layer, col. 2, lines 6-9; and, second, the Collins definition of Hydrophilic is: “capable of uniting with or taking up water”, therefore, the sheet-like layer –12- of Feldman is considered hydrophilic since the liquid evaporated on layer -12- is directed back to layer -13- to repeat the cycle, being the heat generating component -9- arranged on plate -2-, fig. 1, col. 1, line 55 – col. 2, line 3), and 
a fluid within a void space (14) of the single porous element (6a) (fig. 2) [col. 1, lines 50-51].
Feldman does not disclose:
the single porous element comprising at least one of a hydrophobic coating and a hydrophilic coating;
wherein the at least one of the hydrophobic coating and the hydrophilic coating provide at least one of the hydrophobic portion and the hydrophilic portion;
However, it is old and known in the art that wicks made of porous elements in heat pipes or vapor chambers can be made hydrophobic or hydrophilic through coatings, treatment or by the choice of material, and it is also known that hydrophobic coatings are used to increase fluid repellency of mesh surfaces to enhance condensation, and that hydrophilic coatings are used to help boost capillary pumping and evaporation performance of mesh surfaces achieving, in both scenarios, a more effective operation under high heat flux conditions. 
Chen, also directed to thermal devices for controlling heat transfer on electronic equipment [par. 0002 and 0003] including a heat pipe comprising a housing and wick, teaches a hydrophilic coating being formed on the wick so that the capillarity of the wick is enhanced [abstract].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Feldman the teachings of Chen to have the hydrophilic portion of the single porous element comprising a hydrophilic coating in a portion of the single porous element, in order to optimize performance under high heat flux conditions. Furthermore, the election of a known material based on its suitability for its intended use involves only routine skill in the art. MPEP 2144.07.
Regarding claim 18, the combination of Feldman and Chen discloses: 
a first portion of the fluid being contained in a vapor phase within the hydrophobic portion (13) of the single porous element (6a), and 
a second portion of the fluid being contained in a liquid phase within the hydrophilic portion (12) of the single porous element (6a).
(as it applies to the known operation cycle of conventional heat pipes comprising capillary wicks of claim 17, above).
Regarding claim 19, the combination of Feldman and Chen discloses: 
the hydrophobic portion (Feldman, 13) of the porous element (Feldman, 6a) being untretated.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Feldman and Chen, as applies to claim 17, above, and further in view of Kare.
Regarding claim 20, as explained above, it is old and known in the art that wicks or porous elements in heat pipes or vapor chambers can be made hydrophobic or hydrophilic through coatings, treatment or by the choice of material. Kare, for instance, teaches that heat pipes and capillary structures may be constructed in a wide variety of forms and of a wide variety of materials, depending upon the application and operating conditions, the working fluid, desired pore/feature size, etc. Kare also teaches that capillary structures may comprise powdered metal, sintered metal, metal foam, metal fiber or particles, fiberglass, grooves/slots, a screen or mesh, a nano-structure, a grain structure, zeolites (or other compound or molecular form providing a small-scale porous structure), etc. and also teaches that the capillary structures may be fabricated using lithographic, nano-imprint/printing, 3-D printing, MEMS, NEMS, micro-crystal formation, or other micro- or nano-fabrication techniques that allow for the creation of submicron- and nano-sized pores or features for a capillary structure that is capable of developing a higher surface tension/capillary forces improving wettability. [par. 0087].
Furthermore, it would have been obvious to one of ordinary skill in the art to apply a known technique to a known device ready for improvement to yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (2007). In this instance, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to use a nano-fabrication technique for the sheet-like porous element, as taught by Kare, to allow for the creation of nano-structures in the capillary structure to obtain the predictable result of developing a higher surface tension/capillary forces, improving wettability of the structure.

Response to Arguments
The rejection of claim 10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of the amendments.
The rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of the amendments.
The rejection of claims 3 and 9-10 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, are withdrawn in light of the amendments.
Applicant's arguments filed 05/18/2022 have been fully considered but they do not apply to the new grounds of rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763